Case 1:21-mj-00342-TMD Document 8 Filed 02/11/21 Page 1 of 1

FIED = ____ENTERED
—— LODGED _. RECENED

 

IN THE UNITED STATES DISTRICT COURT FEB 11 2021
FOR THE DISTRI€T-OF- MARYLAND stent
USMS-PRIS ap _ CLERK U.S. DISTRICT COURT

BALTINORE. Mp ar A com

WAL A it: tHe
V5. Case No. 21-0342TMD

*

UNITED STATES OF AMERICA

Giovonni Z. Pope

ek ok

ORDER OF DETENTION BY AGREEMENT

A hearing, having been held on this date, at which the defendant was represented by

 

 

Amy Fitzgibbons, AFPD , and the Government was represented by
' Assistant United States Attorney P. Michaei Cunningham , itis
ORDERED, this __ 11th day of February, 2021 , that the

 

above-named defendant be, and the same hereby is, DETAINED by agreement of the parties
without prejudice to either side requesting a prompt hearing to set appropriate conditions of

release or otherwise address the detention of the defendant.

Thomas M. DiGirolamo
United States Magistrate Judge

 

U.S. District Court (4/2000) Criminal Magistrate Forms: Detention by Agreement
